DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
             
Status of Claims
This Office Action is in response to the amendment filed 12/7/21.  As directed by the amendment, claims 1, 5, 6, 13, 14 and 15 have been amended; claims 3, 10, 13 and 16-21 have been cancelled.  Claims 1, 2, 4-9, 11, 12, 14-15 are pending in this application.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 



Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 
Claims 1, 2, 4-9, 11, 12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bell US 20140173934 A1 (hereinafter Bell), Dojan US 20120017468 A1(hereinafter Dojan) and Bruce US 20150201707 A1 (hereinafter Bruce).

Regarding claim 1, Bell discloses an article of footwear (as best seen in Figure 7) having an upper (700) and a sole structure (102) secured to the upper (as seen in Figure 7), the upper comprising: a base layer (1100, paragraph 0083) having an interior surface (as seen in annotated Figures 11, 12 and 13) and an opposite exterior surface (as seen in annotated Figures 11, 12 and 13), the base layer (as seen in annotated Figures 11, 12 and 13) forming at least a portion of the upper of the article of footwear (as best seen in Figure 2, Abstract) and a tensile support structure (as seen in annotated Figures 11, 12 and 13) disposed proximate to the exterior surface of the base layer (as seen in annotated Figures 11, 12 and 13), the tensile support structure comprising a plurality of strands comprising a first strand (as seen in annotated Figures 11, 12 and 13), a second strand (as seen in annotated Figures 11, 12 and 13), and a third strand (as seen in annotated Figures 11, 12 and 13); wherein the first strand, second strand and third strand are joined together with the first strand and the second strand at a first plurality of intertwined locations (as seen in annotated Figures 11, 12 and 13) and the second strand being connected to the third strand at a second plurality of intertwined locations (as seen in annotated Figures 11, 12 and 13), and having a plurality of lace- receiving openings (as seen in annotated Figures 11, 12 and 13), wherein each of the first, second, and third strands comprises an ascending portion and a descending portion (as seen in annotated Figures 11, 12 and 13), wherein one or more of the plurality of strands are unsecured to the upper (as seen in annotated Figure 11).

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (The plurality of strands that are unsecured to the upper.)]
    PNG
    media_image1.png
    694
    472
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    495
    472
    media_image2.png
    Greyscale


However, Bell is silent to wherein the first strand, second strand, and third strand each extends along a medial or lateral side of the upper from the sole structure to a lace region of the upper, and wherein the ascending portion extends from a lower region of the upper to the lace region, the descending portion extends from the lacing region to the lower region of the upper, and the respective strand extends around a respective one of the lace-receiving openings.  

Dojan discloses wherein the first strand (as seen in annotated Figures 1 and seen in Figure 2), second strand (as seen in annotated Figures 1 and seen in Figure 2), and third strand (as seen in annotated Figures 1 and seen in Figure 2) each extends along a medial or lateral side of the upper from the sole structure to a lace region of the upper (as seen in annotated Figures 1 and seen in Figure 2), and wherein the ascending portion extends from a lower region of the upper to the lace region (as seen in annotated Figures 1 and seen in Figure 2), the descending portion extends from the lacing region to the lower region of the upper (as seen in annotated Figures 1 and seen in Figure 2), and the respective strand extends around a respective one of the lace-receiving openings (as seen in annotated Figures 1 and seen in Figure 2).  


    PNG
    media_image3.png
    527
    366
    media_image3.png
    Greyscale


Bell is analogous art to the claimed invention as it relates to footwear having reinforced regions using tensile strand regions.  Dojan is analogous art to the claimed invention in that it provides a plurality of strands that rest adjacent the base layer are placed in an ascending and descending configuration around the lace aperture.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have included the strands of Dojan into the upper of Bell in an ascending and descending configuration, as taught by Dojan, in order to form a footwear that has a reinforcing structure that can stretch to some degree during activity for the comfort of the wearer.   The modifying the tensile structure of Bell, by including capabilities of the tensile structure of Dojan would be a simple substitution of one known element for another to obtain predictable results, the ability to provide a reinforcement element that could still stretch to some degree during activity.

However, Bell and Dojan are silent to wherein the first strand, second strand and third strand are joined together with the first strand being wrapped around the second strand at a first plurality of intertwined locations and the second strand being wrapped around the third strand at a second plurality of intertwined locations, and wherein one or more of the plurality of strands are unsecured to the upper between the lower region of the upper and the lace region.  

Bruce discloses wherein the first strand, second strand and third strand are joined together with the first strand being wrapped around the second strand (as seen in Figures 2 and 3) at a first plurality of intertwined locations (paragraph 0069, 0070, 0071, as seen in Figures 2 and 3) and the second strand being wrapped around the third strand at a second plurality of intertwined locations (as seen in Figures 2 and 3), and wherein one or more of the plurality of strands are unsecured to the upper between the lower region of the upper and the lace region (paragraph 0090, 0091, as seen in Figures 2 and 3).  

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Intertwined strands of the upper)]
    PNG
    media_image4.png
    697
    432
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    724
    422
    media_image5.png
    Greyscale


Bruce is analogous art to the claimed invention in that it provides an upper with a plurality of strands that are intertwined.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the strands of Bell and Dojan in an ascending and descending configuration, with the first strand being wrapped around the second strand at a first plurality of intertwined locations, and the second strand being wrapped around the third strand at a second plurality of intertwined locations, and wherein one or more of the plurality of strands are unsecured to the upper between the lower region of the upper and the lace region as taught by Bruce, to form footwear that has a reinforcing structure that can stretch to some degree during activity for the comfort of the wearer.   The modifying of the tensile structure of Bell and Dojan, with the tensile structure of Bruce would be a simple modification of one known element for another to obtain predictable results, the ability to provide an upper with the comforts of an expandable and conformable textile element that can stretch and conform to the wearers foot when worn.

Regarding claim 2, the modified article of footwear of the combined references discloses the plurality of strands is secured between the upper and the sole structure at the lower region of the upper (as seen in annotated Figure 2 of Dojan).  

Regarding claim 4, the modified article of footwear of the combined references discloses a lace that extends through the plurality of lace-receiving elements (as seen in annotated Figure 11, 12 and 13 of Bell).  
Regarding claim 5, the modified article of footwear of the combined references discloses the lace extends through at least a first lace loop formed by the first strand of the plurality of strands (as seen in annotated Figure 11, 12 and 13 of Bell) and a second lace loop formed by the second strand of the plurality of strands (as seen in annotated Figure 11, 12 and 13 of Bell, paragraph 0085 and 0089).
Regarding claim 6, the modified article of footwear of the combined references discloses the first lace loop is disposed proximate a forefoot region of the article of footwear (as best seen in Figures 1 and 2 of Dojan) and the second lace loop is disposed nearer to a heel region of the article of footwear than is the first lace loop (as best seen in Figures 1 and 2 of Dojan).  

Regarding claim 7, the modified article of footwear of the combined references discloses a tensile force applied to the first lace loop of the first strand is transmitted through the tensile support structure to the second strand (Paragraph 0035 of Bell) such that an opposing tensile force is applied at the second lace loop (paragraph 0117 of Bell).  

Regarding claim 8, the modified article of footwear of the combined references discloses a cover layer (1206 of Bell) disposed over at least a portion of the exterior surface of the base layer (as seen in Figures 12 and 13 of Bell), the cover layer forming at least a portion of an exterior of the upper of the article of footwear (as seen in Figures 12 and 13 of Bell).  

Regarding claim 9, the modified article of footwear of the combined references discloses at least a first portion of the plurality of strands are disposed between the exterior surface of the base layer (as seen in Figures 12 and 13 of Bell) and an inside surface of the cover layer (as seen in Figures 12 and 13 of Bell) and at least a second portion of the plurality of strands are exposed at the exterior of the upper (1312, as seen in Figures 12 and 13 of Bell). 

Regarding claim 11, the modified article of footwear of the combined references discloses the cover layer further comprises one or more openings (1314 of Bell) that extend through the cover layer (as seen in Figures 12 and 13 of Bell); and wherein at least one of the first portion of the plurality of strands and the second portion of the plurality of strands extend through the one or more openings (as seen in Figures 12 and 13 of Bell).  
Regarding claim 14, the modified article of footwear of the combined references discloses wherein each of the first plurality of intertwined locations (as seen in annotated Figures 2 and 3 of Bruce) joins at least one ascending portion and at least one descending portion of the first and second strands (as seen in annotated Figure 11 of Bell), and each of the second plurality of intertwined links joins at least one ascending portion and at least one descending portion of the second and third strands (as seen in annotated Figure 11 of Bell).  
Regarding claim 15, the modified article of footwear of the combined references discloses the first (as seen in annotated Figure 11 of Bell), second (as seen in annotated Figure 11 of Bell), and third strands (as seen in annotated Figure 11 of Bell), form a third plurality of intertwined locations (as seen in annotated Figures 2 and 3 of Bruce) formed from the at least one ascending portion and the at least one descending portion of the same strand (as seen in annotated Figure 11 of Bell).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bell US 20140173934 A1 (hereinafter Bell) and Dojan US 20120017468 A1(hereinafter Dojan and Bruce US 20150201707 A1 (hereinafter Bruce) as applied to claim 1, and further in view of Meschter US 20070271823 (herein after Meschter).
Regarding claim 12 the article of footwear of the combined references discloses all the limitations of claim 12 except they do not disclose the base layer comprises a knitted component.  
Meschter discloses the base layer comprises a knitted component (paragraph 0034).  
The teachings of Bell, Dojan and Bruce and the teachings of Meschter are combinable because they are concerned with the same field of endeavor reinforced footwear uppers.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify article of footwear of Bell, Dojan and Bruce by constructing the base layer being made of a knitted component as taught by Meschter in order to make the reinforced upper more comfortable to wear.

Arguments

Applicants arguments have been fully considered. Applicants arguments are directed towards structural elements included in the amended claims and thus do not apply to the combinations of references used in the current rejection and/or the manner in which prior art has been applied in the current rejection. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catherine Ferreira whose telephone number is fax number (571) 270-6916.  The examiner can normally be reached on Monday – Thursday, 9am to 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732